Citation Nr: 0732398	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to a rating in excess of 30 percent for 
hepatitis B.

3.  Entitlement to a rating in excess of 20 percent for a 
right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to April 1980.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision by the Washington, DC Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied an 
increased rating for hepatitis B and denied service 
connection for hepatitis C.  In November 2003, the Board 
remanded the claims for further development.  Since then, the 
veteran's claims folder was transferred to the jurisdiction 
of the Roanoke RO.  The issue regarding an increased rating 
for a right knee disorder is also on appeal from an April 
2006 decision by the Roanoke RO.  In June 2007, the veteran 
testified at a Central Office hearing before the undersigned; 
a transcript of that hearing is of record.  The veteran 
subsequently submitted additional medical evidence in June 
2007 along with a waiver of the agency of original 
jurisdiction consideration.  

The issue of entitlement to a rating in excess of 20 percent 
for a right knee disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran currently has hepatitis C that had its origins 
in service.

2.  The veteran's service-connected hepatitis B is 
characterized by moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.



CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a rating of 60 percent (but no higher) 
for service-connected hepatitis B have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114 Diagnostic 
Code 7345 (prior to and from July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the issues decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claims.

II.  Factual Background

Service medical records (SMR's) showed that the veteran was 
treated and diagnosed with Hepatitis B.  A December 1979 
record included a diagnosis of viral hepatitis, type B, HAA 
positive.  It was noted that there was no history of drug 
abuse within the past eight months.  The records were 
negative for treatment or a diagnosis of hepatitis C.  A 
history of "hepatitis anicteric" with no "hepatomeg" was 
noted on January 1980 separation examination.  

July 2000 correspondence from Dr.  K. D. R. noted that the 
veteran was diagnosed with hepatitis B in 1979.  Dr. K. D. R. 
stated that during his evaluation, the veteran had chronic 
hepatitis C, with positive antibody, positive confirmatory 
RIBA, and most recently a PCR quantitative of 260,000 
copies/cc.  Dr. K. D. R. specifically noted that the 
veteran's hepatitis C infection was undoubtedly obtained at 
the same source as the hepatitis B infection, while the 
veteran was still in military service.  The veteran was being 
considered for Interferon/ Ribavirin treatment of the 
hepatitis C.  

A February 2000 pathology report from the Doctors Laboratory 
was positive for hepatitis B.  

Records from Addenbrooke's/Cambridge University Teaching 
Hospital included a June 2000 liver biopsy that showed stage 
IV fibrosis (but no evidence of nodular formation); diffused 
steatosis; fibrosis expansion; perivenular fibrosis; and a 
variable chronic infiltrate.  The veteran was advised on 
weight loss to try and improve the steatohepatitis and was on 
a waiting list for admission for the commencement of 
Interferon and Ribavirin combination therapy in an attempt to 
clear his hepatitis C infection.  

August 2000 records included a diagnosis of steatohepatitis 
stage IV fibrosis and stated that the liver disease probably 
not attributable to hepatitis C.   The veteran's liver biopsy 
was reported as showing widespread hepatic fibrosis, but no 
real evidence of nodular formation.  He had stage IV 
fibrosis, which was one stage short of cirrhosis.  The 
dominant finding was of a diffuse steatosis (grade II), with 
steatohepatitis mainly in zone 3.  There was no real 
interface hepatitis.  It was noted that the commonest cause 
of the predominant finding of steatohepatitis may be alcohol, 
but the condition could also be non alcoholic when it was 
mainly associated with diabetes or obesity.  The changes 
possibly attributable to hepatitis C were minimal and 
overshadowed by the steatohepatitis.  There was no evidence 
of hemochromatosis.  He was referred to a dietician for 
weight loss.  He would continue to be monitored, and once 
these steps were in place, he would be reconsidered for 
antiviral therapy.  The antiviral therapy would take the form 
of subcutaneous Interferon and/or Ribavirin.  It was felt 
that this would be a very important issue in the long term to 
attempt to clear the hepatitis C, reduce viral load, and 
prevent the eventual progression to cirrhosis.  

A September 2000 radiology report showed that there were no 
ascites present.  The liver had very subtly heterogeneous 
echo texture throughout.  There was a very fine irregularity 
on the surface of the liver.  There were no focal 
abnormalities apparent.  There were no gall stones present.  
No bile duct was present.  There were normal portal venous 
and hepatic venous traces.  The spleen was enlarged (16.5 cm 
in length).  There were no splenic hilar varices or para-
umbilical vein recanalization demonstrated.  A November 2000 
record that indicated that the veteran was referred to this 
facility because of elevated transaminase and a new finding 
of serological evidence of exposure to hepatitis C and raised 
ferritin.  Further investigation revealed the absence of the 
common mutation at C282Y; possible hepatitis C virus PCR with 
RNA detected for HCV type III; negative auto antibodies; and 
confirmation of previous exposure to hepatitis B.  

On October 2000 VA examination, the veteran had complaints of 
tiredness and poor concentration.  He was depressed.  He 
stated that if he walked two miles he would be tired.  He did 
not smoke and did not have any alcohol for the past six 
years.  He was diagnosed with hepatitis C and was referred to 
a dietician to lose weight as there was fat infiltration in 
the biopsy also.  It was noted that the general examination 
showed early evidence of a generalized lack of fitness.  
Blood investigation confirmed raised liver function tests and 
positive hepatic C PCR.  Clotting time was normal and the 
ferritin and AFP were only marginally raised.  Bilirubin was 
20, alkaline phosphates were 93, creatine was 90, alanine 
transferase was 227, Gamma CT was 123, Albumin was 40, and 
aspartate transferase was 157.  The examiner opined that the 
veteran contracted hepatitis B and C while in the military.  

Records from Addenbrooke's/Cambridge University Teaching 
Hospital dated in 2001, included a January 2001 record with a 
diagnosis of chronic HCV carriage and non-alcoholic 
steatohepatitis.  Dr. A. G. noted that the veteran's liver 
biopsy (from June 2000) showed features more consistent with 
non alcoholic steatohepatitis than hepatitis C, but because 
the veteran remained HCV positive and there was fibrosis, he 
was considered for Interferon therapy.  A March 2001 recorded 
included the diagnoses of hepatitis C positive and non 
alcoholic steatohepatitis.  

October 2001 correspondence from Dr. K. D. R. noted an 
isolated indiscretion of recreational IV drug use, and 
otherwise there were no significant risk factors for viral 
hepatitis.  He indicated that there was evidence of the 
veteran having moderate liver damage, and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  

Treatment records received in March 2002 (dated from March to 
April 2000) from Dr. K. D. R. indicated that the veteran was 
moderately obese (his weight was 249) and in 1996, he was 
drinking substantially, approximately one case of beer a week 
(all on the weekend) and was told that if he didn't stop 
drinking that his liver would fail.  The veteran was 
diagnosed with hepatitis B in 1979.  The etiology of the 
veteran's hepatitis was unknown.  The veteran reported an 
isolated incident of IV drug use prior to this time.  On 
mental status examination, he was alert and oriented; his 
speech was fluent and appropriate.  His abdomen was soft and 
nontender.  There were no active bowel sounds and no 
organomegaly.  The liver edge was not palpable.  There was no 
spider hemangioma.  There was no edema and no palmar erythema 
in the extremities.  There was no asterixis.  The skin was 
without rash or jaundice.  There were no current clinical 
stigmata of liver disease other than small liver.  It was 
noted that the "differential includes viral hepatitis, 
Wilson's hemochromatosis, alcohol induced, alpha antitrypsin 
deficiency.  He denied alcohol use, but it was noted that it 
would be expected that LFT would not be rising if abstained 
since 1996.  Multiple sonographic images of the abdomen were 
obtained.  The visual portions of the liver and spleen were 
normal.  The gallbladder was free of stones and there was no 
evidence of thickening of its wall.  The common duct was 
normal in size.  The visual portions of the pancreas and 
kidneys were normal in appearance.  In March 2000, lab work 
was ordered and the results were remarkable for HCV Ab 
positive, iron studies c.w. hemochromatosis - Iron sat 86%.  
Other studies included auto antibodies.  Hepatitis B was 
negative.  

In May 2002, the veteran submitted an April 2002 Newsweek 
article that questioned whether the air guns that were used 
to vaccinate GI's in long sequences may have spread droplets 
of blood from one person to another.  In a June 2002 
statement, the veteran contended that he received 
vaccinations in the above-mentioned manner and he 
subsequently submitted a certificate of received 
vaccinations.  He also indicated that he shared razors for 
shaving while in service. 

An October 2003 CT scan (from Kaiser Permanente) of the 
abdomen revealed borderline hepatomegaly with moderate to 
severe splenomegaly and small retroperitoneal lymph nodes in 
the periaortic and pericaval region ranging between 2 to 5 mm 
in size.  The history was reported as old HBV and possible 
current HCV and steatohepatitis.    

September 2004 correspondence from Dr. B. J. S. indicated 
that the veteran was undergoing Interferon injections and 
Ribavirin.  The treatment was used to eradicate the hepatitis 
C infection as well as prevent the progression towards 
cirrhosis.  October 2004 correspondence from Dr. B. J. S. 
indicated that the veteran therapy for hepatitis C was 
discontinued because of bone marrow suppression, a known side 
effect of therapy.  The suppression did not improve with a 
lower dose of the medication.  Since treatment did not alter 
his viral level, it was felt that it was not worth the risk 
to continue.  Despite his poor response, his liver 
histopathology appeared relatively good given the duration of 
his disease. 

On March 2005 VA exam report, a history was noted of being 
diagnosed with hepatitis C in March 2000.  The veteran had 
complaints of easy fatigability, nausea, vomiting, 
gastroesophageal disturbance, loss of appetite, yellow 
jaundice, loss of concentration, depression, joint pains, 
suppressed immune system, and elevated liver counts.  He 
reported that his liver symptoms occurred daily.  He had 
abdominal pain in the right side frequently and liver area, 
but no associated abdominal distention.  Over the past year, 
no bedrest was prescribed.  He reported no blood, no passing 
of black stool, and no fluid in the abduction.  He had 
periods of confusion.  He was not receiving any treatment.  
He reported that he was diagnosed with hepatitis B and C 
before 1992.  He indicated that fatigue, decreased 
concentration, symptoms of heartburn, gastroesophageal 
disturbance, and depression occurred 30 times per month.  He 
reported that he took two weeks off and 30 days of medical 
leave.  On examination, his appearance was normal.  There was 
absent generalized muscle weakness and wasting.  The examiner 
indicated that the veteran had hepatitis B and C.  The risk 
factor that was the likely cause was unknown.  The risk 
factor present during service was unknown.  

The veteran did not have ascites, no encephalopathy, and no 
variceal hemoglobin, no portal hypertension, no gastropathy, 
and no jaundice.  The examiner also indicated that the 
veteran appeared to have symptoms from hepatitis, in which he 
was unable to determine or separate the disability with 
regard to hepatitis C from hepatitis B.  A review of the 
records showed the veteran had hepatitis B since 1979 and 
hepatitis C was diagnosed by Dr. K. D. R. with a positive TCR 
quantitative test which showed 260,000 copies.  The examiner 
specifically noted that fatigue and abdominal pain were the 
residuals of hepatitis B and C.  The examiner replied yes to 
the following questions:  (a) is the veteran's hepatitis B 
manifested by moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression?; (b) is the veteran's hepatitis B manifested by 
marked liver damage as demonstrated by liver function tests, 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy?; 
(c) is the veteran's hepatitis B manifested by daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 6 
weeks during the past 12-month period but not occurring 
constantly?; and (d) is the veteran's hepatitis B manifested 
by near- constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain)?  No rationale was provided. 

In a July 2005 statement, the veteran indicated that he 
shared toothbrushes and razors while he was in the Army.  He 
then submitted information from VA Puget Sound Health Care 
System that indicated the hepatitis C can spread through the 
sharing of razors and/or toothbrushes.  

A May 2007 gastrointestinal endoscopy and flexible 
sigmoidoscopy by Dr. S. D. D. was notable for varices.  These 
were related to scarring in the liver (cirrhosis); these were 
dilated veins in the esophagus.  There was a chance that they 
would bleed.  If that did happen the veteran would throw up 
blood and become very ill.  The veteran was placed on blood 
pressure medication to reduce the chance of bleeding.  He 
also had polyps in his colon.  Subsequent correspondence from 
Dr. S. D. D. indicated that the veteran's liver biopsy showed 
some progression of the scarring in his liver.  In 2004, he 
had stage 1-2 fibrosis and now, the pathologist believed that 
the veteran had early stage 4 fibrosis, which was considered 
to be in the cirrhosis range.  Cirrhosis could lead to liver 
failure and increased his risk for liver cancer.  	`

During his June 2007 Central Office hearing, the veteran 
indicated that an isolated indiscretion of IV drug use should 
not be treated as willful misconduct.  The veteran indicated 
that he felt tired all of the time and had a hard time 
concentrating most days.  His symptoms affected his job.  He 
lost a day of work out of every two weeks or so, and 
sometimes he missed two days because he felt really tired.  
Getting up in the morning and trying to go to work with full 
concentration, was sometimes very difficult.  

In June 2007 correspondence, Dr. S. D. D. indicated that 
based in the history provided by the veteran, he could have 
acquired this infection (hepatitis C) during his time in 
service.  It was noted that the veteran had hepatitis C and 
his liver biopsy showed cirrhosis.  

III.  Criteria and Analysis

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2007).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless the proximate cause of injury, disease 
or death. (See §§ 3.310, 3.302.) 38 C.F.R. § 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301 (a).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

As the evidence clearly shows that the veteran has a current 
diagnosis of hepatitis, the Board must now determine whether 
the veteran's hepatitis C infection is etiologically related 
to his active military service.  The veteran has asserted 
that his current hepatitis C, or residuals thereof, was 
incurred during his active military service.  In particular, 
he asserts several different in-service risk factors or 
events that he believes may have resulted in his hepatitis C 
infection.  These include air gun inoculations in service, 
sharing razors and toothbrushes, and an in-service isolated 
incident of intravenous (IV) drug use.  

Private treatment records from Dr. K. D. R. indicated that in 
March 2000, the veteran tested positive for the hepatitis C.  
It was noted that the veteran was diagnosed with hepatitis B 
in 1979 (while he was in service) and had an isolated 
incident of IV drug use prior to being diagnosed.  In a 
subsequent statement in July 2000, Dr. K. D. R. specifically 
noted that the veteran's hepatitis C infection was 
undoubtedly obtained at the same time as the hepatitis B 
infection (for which service connection has already been 
granted), while the veteran was still in the military 
service.  However, Dr. K. D. R. did not proffer an opinion as 
to the cause of the veteran's infection.  

On October 2000 VA examination, the examiner also opined that 
the veteran contracted hepatitis B and C while in the 
military.  The examiner also did not proffer an opinion as to 
the cause of the veteran's infection.  

On March 2005 VA examination the examiner indicated that the 
veteran had hepatitis B and C and that the risk factor that 
was the likely cause and present during service was unknown.  

In June 2007 correspondence, Dr. S. D. D. indicated that the 
veteran could have acquired the hepatitis C infection during 
his time in service.  

With respect to the risk factors, the Board has doubt as to 
which risk factor resulted in the veteran's hepatitis C.  The 
veteran has admitted that he engaged in an isolated incident 
of IV drug use in service.  The law provides that 
compensation shall not be 
paid if the disability is the result of the abuse of drugs.  
38 U.S.C.A. § 1110.  Although the veteran initially believed 
that his indiscretionary drug use likely caused his hepatitis 
(see Dr. K. D. R. July 2000 statement and 2000 treatment 
records), there is no medical evidence that states that the 
hepatitis C was as result of drug abuse.  Also, the veteran 
has identified three potential other sources in service of 
the hepatitis C infection.  He indicated that he received air 
gun inoculations and shared his razor and toothbrushes with 
other while he was in service.  Sharing razors and 
toothbrushes has been accepted as a potential source of 
hepatitis C infection.  

There is no indication from the record that either one of the 
foregoing risk factors was more likely than the other to be 
the cause of the veteran's hepatitis C infection.  In fact, 
the medical evidence indicated that the risk factor is 
unknown.   While the Board has considered remanding the case 
for an additional medical opinion, such opinion would likely 
be speculative.  Thus, the Board concludes that the evidence 
for and the evidence against a finding that the veteran's 
hepatitis C was related to IV drug use in service are in 
relative equipoise.  Applying the benefit of the doubt 
doctrine in the veteran's favor, service connection for 
residuals of hepatitis C is granted.  

Increased Rating

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The veteran's steatotic hepatitis is rated under Code 7345 
(for chronic liver disease without cirrhosis, to include 
infectious hepatitis).  The portion of VA's Schedule for 
Rating Disabilities pertaining to evaluations of digestive 
system disorders has been revised with respect to the 
regulations. 38 C.F.R. § 4.114 was amended, effective July 2, 
2001, and now includes new rating criteria for chronic liver 
disease without cirrhosis.  From their effective date, the 
veteran is entitled to a rating under the revised criteria.

Under Code 7345, as in effect prior to July 2, 2001, a 100 
percent rating is warranted for marked liver damage manifest 
by liver function test and marked gastrointestinal symptoms, 
or with episodes of several weeks duration aggregating three 
or more a year and accompanied by disabling symptoms 
requiring rest therapy.  A 60 percent rating is warranted for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is warranted for demonstrable liver damage 
with mild gastrointestinal disturbance.

Under Code 7345 as in effect from July 2, 2001, a 100 percent 
rating is warranted for chronic liver disease without 
cirrhosis (including hepatitis B and chronic active 
hepatitis) with near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  A 60 percent rating is warranted 
for daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 40 percent rating is warranted for 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period. A 10 percent rating is warranted for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

The medical evidence has demonstrated that the veteran meets 
the criteria for a 60 percent rating under the older 
Diagnostic Code 7345 which requires moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  On October 2000 VA 
examination, the veteran had complaints of tiredness and poor 
concentration.  Blood investigation confirmed raised liver 
function tests.  In October 2001 correspondence, Dr. K. D. R. 
specifically stated that there was evidence of the veteran 
having moderate liver damage, disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
On March 2005 VA examination, the veteran reported complaints 
of fatigue, gastroesophageal disturbance, loss of 
concentration, and depression.  The examiner specifically 
noted that fatigue and abdominal pain were the primary 
residuals of hepatitis B.  

Although, medical records showed that the veteran had Stage 
IV fibrosis and was eventually diagnosed with cirrhosis in 
2007, none of the medical records indicated that the 
cirrhosis was related to the veteran's hepatitis B.  Records 
from Addenbrooke's/Cambridge University Teaching Hospital 
indicated that the stage IV fibrosis was related to 
steatohepatitis, in which the commonest cause of the 
predominant finding of steatohepatitis may be alcohol, but 
the condition could also be non alcoholic when it was mainly 
associated with diabetes or obesity.  A March 2000 record 
from Dr. K. D. R. described the veteran as moderately obese.  
He was referred to a dietician for weight loss.  The records 
from Addenbrooke's found that the veteran's June 2000 biopsy 
showed features more consistent with non alcoholic 
steatohepatitis.  There was no mention of hepatitis B.  
Subsequently, a May 2007 upper endoscopy was notable for 
varices that were related to the scarring in the liver and 
correspondence from Dr. S. D. D. indicated that it was 
believed that the veteran had early stage 4 fibrosis, which 
was considered in the cirrhosis range.  2007 correspondence 
from Dr. S. D. D. mentioned that the veteran had hepatitis C 
and cirrhosis.  However, there was no medical evidence 
indicating that the veteran's varices and/or cirrhosis were 
related to hepatitis B.  

On his March 2005 VA examination, the veteran indicated that 
over the past year no bedrest was prescribed.  The c-file 
also does not include medical evidence of disabling symptoms 
of several weeks duration requiring rest therapy.  Therefore, 
the veteran is not entitled to the next higher rating of 100 
percent under the older Diagnostic 7345 as the evidence does 
not rise to the level of marked liver damage manifested by 
liver function test and marked gastrointestinal symptoms, nor 
is there evidence that the veteran has episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  

Similarly, the veteran is not entitled to a 100 percent 
rating the current Diagnostic Code 7345 as he does not have 
near constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  While the VA examiner simply answered 
"yes" in response to a November 2003 Board remand question 
asking whether the veteran's hepatitis B was manifested by 
near-constant debilitating symptoms, there is no clinical 
corroboration showing that the veteran's hepatitis B symptoms 
have a debilitating effect.  There is no objective evidence 
of severe functional impairment impacting substantially on 
work productivity as would be expected with constant 
debilitating symptoms.  The 2005 VA examination is also 
inconsistent with subsequent testimony.  When looking at the 
whole disability picture the veteran, by his own account, 
indicated the he missed work once or twice out of every two 
weeks, or so.  This does not reflect near-constant 
debilitating symptoms.  Thus the highest rating the veteran 
is entitled to is 60 percent under the older Diagnostic Code 
7345.

Diagnostic Codes 7305 and 7346 need not be considered as the 
highest rating under both codes is 60 percent, which has been 
granted to the veteran under the older Diagnostic Code 7345.   


ORDER

Service connection for hepatitis C is granted.  

A 60 percent rating for hepatitis B is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.

REMAND

At his June 2007 Central Office hearing, the veteran 
testified that when he walks, his knee will go out on him.  
The knee swells up and there is no flexibility in it.  This 
occurs on a weekly basis.  On a daily basis, he has constant 
pain and a fear of falling down because he knee might go out 
on him.  He indicated that he has fallen down once or twice 
in 2007.  He indicated that when he goes up the stairs, he 
has to hold onto the rail in case his knee goes out on him.  
Sometimes his knee will lock up and he experiences pain and 
stiffness.  He indicated that either in the end of 2006 or in 
the beginning of 2007, his doctor told him that he would 
likely need knee replacement surgery.  As the veteran's 
symptoms associated with his right knee appeared to have 
increased in severity since his last VA examination in 
January 2006, a new VA examination is warranted.  

The veteran has essentially indicated that he is experiencing 
instability and subluxation.  If such symptoms are found on 
examination, a separate compensable rating would be warranted 
in addition to any rating assigned for limitation of motion.  
VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  

It appears that pertinent medical records remain outstanding.  
The last dated treatment record regarding his right knee 
disorder associated with the claims file is January 2005.  As 
more recent records may have some bearing on the veteran's 
claim, they should be secured.  Also, at his June 2007 video 
conference hearing, the veteran indicated that within the 
last year, his doctor stated that he would likely need knee 
replacement surgery.  The veteran should clarify which doctor 
indicated this and then VA should associate any treatment 
records from this physician to the claims file.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided notice of what type of information and evidence 
was needed to substantiate his claim seeking an increased 
rating, but was not notified of the criteria for establishing 
an effective date of award.  The RO/Appeals Management Center 
(AMC) has the opportunity to correct any notice deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given 
appropriate notice regarding effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
right knee disorder since January 2005 
(the last dated treatment record on file), 
then obtain complete records (not already 
of record) of such treatment from all 
sources identified.  The RO/AMC should 
obtain clarification from the veteran as 
which doctor indicated that he would 
likely need a right knee replacement and 
associate any related treatment records to 
the claims file.  

3.  The RO/AMC should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his right knee disorder.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  The 
examination should include range of motion 
studies with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  The examiner must 
also note whether there is instability or 
subluxation and, if so, the degree of such 
impairment.  All functional limitations of 
the knee should be identified. The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the knee.  If there is no 
limitation of motion or function, or no 
objective indication of pain, such facts 
must also be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner must explain the rationale for 
all opinions given.

4.  The RO/AMC should then readjudicate 
the claim. In so doing, the RO/AMC should 
consider the applicability of VAOPGCPREC 
9-2004,VAOPGCPREC 23-97, and VAOPGCPREC 9-
98 (regarding separate ratings for the 
knee for limitations of flexion and 
extension, and subluxation/instability), 
if any.  If the claim remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 
7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeal




 Department of Veterans Affairs


